DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange, III et al (US 2019/0111899 A1) in view of Maddox (US 6,744,361 B1).
In regard to claim 1-4, Lange, III et al disclose a wiring harness for electrically coupling a first lighting system of a towing vehicle with a second lighting system of a towed vehicle, comprising:
a first connector (24) configured to electrically connect with the lighting system of the towing vehicle; 
a second connector (30) configured to electrically connect with the lighting system of the towed vehicle; 
a plurality of conductors (44) extending between the first connector and the second connector; and 
a lighting enhancement circuit (36) in electrical communication with at least one of the plurality of conductors, the lighting enhancement circuit configured to impart a lighting enhancement to a taillight of the towed vehicle upon activation of a corresponding taillight of the towing vehicle (as understood, the brake controller is capable imparting a “lighting enchantment” to a towed light when the corresponding vehicle is activated). (Figure 3; see at least [0019] onward)
However, the Examiner is uncertain of the limit of what is considered a “lighting enhancement”.
Maddox teaches a lighting enhancement, and as recited in claim 2, that the lighting enhancement is a strobe effect, and as recited in claim 3, that the lighting enhancement circuit activates the lighting enhancement for a predetermined temporal period prior to activating the taillight in a normal mode for the taillight, and as recited in claim 4, that the taillight is a brake indicator light, and the brake indicator light illuminates in a steady stop indication after the predetermined temporal period. (A brake light is “flashed” before displaying a steady stop; see Col 2 Lines 30-47)
It would have been obvious to one of ordinary skill in the art at the time of filing to install the circuit of Maddox into the wiring harness of Lange, III et al in order to improve the detectability of the towed vehicle

In regard to claim 5, the combination of Lange, III et al and Maddox fail to disclose that the taillight is a directional indicator light and the directional indicator light flashes at a different rate after the predetermined temporal period.
However, the teaching of Maddox of a temporal delay in a flash/strobe pattern would extend to that of other lamps on the vehicle. It would have been obvious to one of ordinary skill in the art at the time of filing to install a strobe/flash circuit into the directional lamps in order to increase the detectability of the towed vehicle.

In regard to claim 6, Lange, III et al disclose that the lighting enhancement circuit is interposed between the first connector and the second connector.


In regard to claim 7, Lange, III et al disclose a housing containing the lighting enhancement circuit.

In regard to claim 8, Lange, III et al disclose a cover plate to selective open and close the housing.

In regard to claim 9, Lange, III et al disclose that the lighting enhancement circuit is carried in one or more of the first connector and the second connector. (Under BRI, what is considered the “connector” may change to satisfy this limitation.)

In regard to claim 10, Lange, III et al disclose that the first connector is selected from the group consisting of a 7 way and a 4-way connector.

In regard to claim 11, Lange, III et al disclose that the second connector is selected from the group consisting of a 7-way and a 4-way connector.

In regard to claim 12, Lange, III et al disclose a wiring harness for electrically coupling a first lighting system of a towing vehicle with a second lighting system of a towed vehicle, comprising:
a first connector (24) configured to electrically connect with the lighting system of the towing vehicle; 
a second connector (30) configured to electrically connect with the lighting system of the towed vehicle; and 
a lighting enhancement circuit (36) interposed between the first connector and the second connector, the lighting enhancement circuit configured to impart a lighting enhancement to a taillight of the towed vehicle upon activation of a corresponding taillight of the towing vehicle. (Figure 3; see at least [0019] onward)
Lange, III et al fail to disclose activating a normal mode of operation for the taillight after a predetermined temporal period.
Maddox teaches activating a normal mode of operation for the taillight after a predetermined temporal period. (A brake light is “flashed” before displaying a steady stop; see Col 2 Lines 30-47)
It would have been obvious to one of ordinary skill in the art at the time of filing to install the circuit of Maddox into the wiring harness of Lange, III et al in order to improve the detectability of the towed vehicle

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davis (US 2021/0061166 A1) disclose a vehicle illumination system.
Tucker et al (US 2020/0189453 A1) disclose vehicle hazard lighting system.
Albritton (US 2020/0130566 A1) disclose emergency lighting. 
Marshall et al (US 2020/0088777 A1) disclose a brake circuit.
Randolph et al (US 2017/0313240 A1) disclose a trailer light checking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875